     Case 2:18-cv-02007-JAD-NJK Document 74
                                         73 Filed 08/26/21
                                                  08/25/21 Page 1 of 3




 1 THE O’MARA LAW FIRM, P.C.
   David C. O’Mara, Esq (SBN 08599)
 2 311 E. Liberty St.
   Reno, NV 89501
 3
   Telephone: (775)323.1321
 4 Facsimile: (775) 323.4082
   E-mail: david@omaralaw.net
 5
   GLANCY PRONGAY & MURRAY LLP
 6 Lionel Z. Glancy (SBN 134180)

 7 Marc L. Godino (SBN 182689)
   Danielle L. Manning (SBN 313272)
 8 1925 Century Park East, Suite 2100
   Los Angeles, California 90067
 9 Telephone: (310) 201-9150
   Facsimile: (310) 201-9160
10 E-mail: info@glancylaw.com

11
     GREENSTONE LAW APC
12   Mark S. Greenstone (SBN 199606)
     1925 Century Park East, Suite 2100
13   Los Angeles, California 90067
     Telephone: (310) 201-9156
14   Facsimile: (310) 201-9160
15   E-mail: mgreenstone@greenstonelaw.com

16 Attorneys for Plaintiff Jessica DeMesa
   (Other counsel listed on Signature Page)
17
                                 UNITED STATES DISTRICT COURT
18
                                      DISTRICT OF NEVADA
19
                                                                           NJK
20 JESSICA DEMESA, as an individual and on      Case No. 2:18-cv-02007-JAD-CWH
   behalf of all others similarly situated, ,
21                                              STIPULATION AND ORDER TO
                   Plaintiff,                   EXTEND TIME TO FILE JOINT STATUS
22                                              REPORT AND PROPOSED SCHEDULE
           v.                                   BY TWENTY-ONE (21) DAYS
23
   TREASURE ISLAND LLC,
24
                   Defendant.
25

26

27

28

        STIPULATION AND ORDER TO EXTEND TIME TO FILE JOINT STATUS REPORT AND PROPOSED
                             SCHEDULE BY TWENTY-ONE (21) DAYS
     Case 2:18-cv-02007-JAD-NJK Document 74
                                         73 Filed 08/26/21
                                                  08/25/21 Page 2 of 3




 1           Plaintiff Jessica Demesa and Defendant Treasure Island, LLC, by and through their

 2 respective counsel, hereby stipulate and agree as follows:

 3           1.     On July 29, 2020, the Court stayed this matter pending resolution of Facebook Inc.

 4 v. Duguid, 141 S.Ct. 1163 (U.S. Apr. 1, 2021).

 5           2.     On August 17, 2021, the Court lifted the stay and ordered the Parties to submit a joint

 6 status report and proposed schedule by August 31, 2021 (Dkt. 72).

 7           3.     Todd M. Friedman of the Law Offices of Todd M. Friedman P.C. will be substituting

 8 in as counsel for Plaintiff and taking over the matter in full going forward.

 9           4.     The Law Offices of Todd M. Friedman P.C. is working to coordinate with local
10 counsel and proceed with a pro hac vice application so they may formally appear and prosecute this

11 action.

12           5.     Plaintiff seeks a three week extension to give time for Plaintiff’s new counsel to
13 further meet and confer with Defendant and prepare a joint scheduling order as well as coordinate

14 with local counsel and have their pro hac vice applications granted.

15           6.     The Parties stipulate and agree that the deadline to file the joint scheduling report as
16 set forth in the Court’s Order should be extended to September 21, 2021.

17           7.     Good cause exists for the granting of this stipulation as providing this extension will
18 allow the Parties to further discuss and present a cohesive scheduling order to the Court for its

19 consideration.

20           8.     This is the first stipulation for such an extension of time and is made in good faith
21 and not for purposes of delay.

22           DATED this 23rd day of August, 2021.
23   THE O’MARA LAW FIRM, P.C.                            BALLARD SPAHR LLP
24                                                        By: /s/ Joel E. Tasca
     By: /s/ David C. O’Mara
     David C. O’Mara, Esq.                                   Joel E. Tasca, Esq.
25                                                           Nevada Bar No. 14124
     Nevada Bar No. 8599
     311 East Liberty Street                                 1980 Festival Plaza Drive, Suite 900
26                                                           Las Vegas, Nevada 89135
     Reno, Nevada 89501
27                                                Attorneys for Defendant
    Lionel Z. Glancy (admitted pro hac vice)
    Marc L. Godino (admitted pro hac vice)
28 _______________________________________________________________________________
    Danielle L. Manning (admitted pro hac vice) _
                                                1
                  STIPULATION AND ORDER TO STAY DISCOVERY UNTIL CASE IS AT ISSUE
     Case 2:18-cv-02007-JAD-NJK Document 74
                                         73 Filed 08/26/21
                                                  08/25/21 Page 3 of 3




 1   1925 Century Park East, Suite 2100
     Los Angeles, California 90067
 2   Telephone: (310) 201-9150
     Facsimile: (310) 201-9160
 3   E-mail: info@glancylaw.com

 4   GREENSTONE LAW APC
     Mark S. Greenstone (admitted pro hac vice)
 5   1925 Century Park East, Suite 2100
     Los Angeles, California 90067
 6   Telephone: (310) 201-9156
     Facsimile: (310) 201-9160
 7   E-mail: mgreenstone@greenstonelaw.com

 8   Attorneys for Plaintiff

 9
10
     ORDER GRANTING STIPULATION AND ORDER TO EXTEND TIME TO FILE JOINT
11     STATUS REPORT AND PROPOSED SCHEDULE BY TWENTY-ONE (21) DAYS

12
           IT IS SO ORDERED.
13

14

15 DATED: August _____, 2021                      ___________________________________
                 26
                                                  UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
       STIPULATION AND ORDER TO EXTEND TIME TO FILE JOINT STATUS REPORT AND PROPOSED
                            SCHEDULE BY TWENTY-ONE (21) DAYS
